DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 13 of September 2022.
Claims 1, 7, 13, and 19 have been amended.
Claims 1-24 are currently pending and are rejected as described below. 

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claims 1, 7, 13, and 19 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claim 1, 7, 13, and 19 under 35 U.S.C 112 is withdrawn.  

35 USC § 101
To properly respond to grounds of rejection set forth in a prior Office Action, a “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR 1.111(b). A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is patentable is not sufficient. See 37 CFR 1.111(b). Thus, Applicant’s request is not persuasive because the request does not provide arguments specifically pointing out how the language of the claims is patentable. Further, the invention is detecting that the graphs misrepresent data by detecting geometric variation in the graph, this is a mental process and a mathematical concept, therefore the claims are directed to an abstract idea for the reason set forth in the rejection below.

Claim Rejections--35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 13, and 19 are directed at employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are metamorphic manipulations of the data from the data source, as it provides visualization models based on the assessment models wherein the generation of the ordered list conserves computational resources.  The specification does not expressly or inherently disclose and the specification doesn’t support the recitation that the ordered list conserves resources by detecting and ordering without having to provide the user with access as the specification does not say it reduces resources to do this and it doesn’t necessarily logically follow that this conserves resources because the system has to use resources to do the detecting and displaying the ordered list.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
Dependent claims 2-6, 8-12, 14-18, and 20-24 depend on claims 1, 7, 13, and 19 and do not cure the aforementioned deficiencies, and thus, claims 2-6, 8-12, 14-18, and 20-24 are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…providing one or more visualizations based on data from a data source; determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more mirages in the one or more visualizations, and wherein the one or more mirages are visually misleading presentations of one or more relationships for the data in the one or more visualizations; 
employing the one or more assessment models to determine one or more assessment results based on an amount of variability in the one or more relationships in the one or more visualizations for a plurality of different changes that are tested for each individual visualization and metamorphic manipulations with the data and without domain knowledge of each individual visualization, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages…; providing one or more visualization models based on the one or more assessment models, wherein the one or more visualization models are arranged to provide one or more narrative explanations that are associated with the one or more assessment models; providing a report to a user that includes an ordered list of the one or more assessment results that corresponds to the one or more mirages and the one or more narrative text explanations associated with the one or more assessment models that are employed to determine the one or more assessment results, wherein generation of the ordered list…by detecting and ordering, for the user, the one or more mirages without having to provide the user with access to the data in the one or more visualizations; …receiving the report”.  Claims 1, 7, and 19 recites similar limitations as claim 13 and therefore it recites an abstract idea.
More specifically, claims 1-24 are directed to “Mathematical Concepts”, specifically “mathematical calculations”, “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”, and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6, 8-12, 14-18, and 20-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 7, 13, and 19 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 7, 13, and 19 recite additional elements “a network computer”, “a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors”, “computational resources”, and “a client computer” that execute instructions that perform actions”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea. Further, the remaining additional element directed to determining large geometric variation in a display reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 7, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a network computer”, “a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors”, “computational resources”, and “a client computer” that execute instructions that perform actions”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 17 Lines 8-28 “Additionally, in one or more embodiments (not shown in the figures), client computer 200 may include an embedded logic hardware device instead of a CPU, such as, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), Programmable Array Logic (PAL), or the like, or combination thereof. The embedded logic hardware device may directly execute its embedded logic to perform actions. Also, in one or more embodiments (not shown in the figures), client computer 200 may include one or more hardware micro-controllers instead of CPUs.  In one or more embodiments, the one or more micro-controllers may directly execute their own embedded logic to perform actions and access its own internal memory and its own external Input and Output Interfaces (e.g., hardware pins or wireless transceivers) to perform actions, such as System on a Chip (SOC), or the like. Illustrative Network Computer FIGURE 3 shows one embodiment of network computer 300 that may be included in a system implementing one or more of the various embodiments. Network computer 300 may include many more or less components than those shown in FIGURE 3. However, the components shown are sufficient to disclose an illustrative embodiment for practicing these innovations. Network computer 300 may represent, for example, one embodiment of at least one of visualization server computer 116, data source server computer 118, or the like, of FIGURE 1. Network computers, such as, network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328. In some embodiments, processor 302 may be comprised of one or more hardware processors, or one or more processor cores”.  Further, additional element for determining large geometric variation in a display do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 7, 13, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, 14-18, and 20-24 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is 571-272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        10/24/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623